In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00081-CV



             CHRIS L. GILBERT, Appellant

                            V.

             KATE M. MOSELEY, Appellee



      On Appeal from the County Court at Law No. 4
                  Dallas County, Texas
            Trial Court No. CC-13-02405-D




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER
          This Court has been notified that a party in an appeal pending before this Court, Chris L.

Gilbert, filed a voluntary petition for bankruptcy July 20, 2013, in the United States Bankruptcy

Court, Northern District of Texas, Dallas Division under cause number 13-BK-33638-bjh7.

Pursuant to Title II, Section 362 of the United States Code and Rule 8.2 of the Texas Rules of

Appellate Procedure, further action in this cause is automatically stayed, and the appeal is

suspended. 11 U.S.C.A. § 362 (2011); TEX. R. APP. P. 8.2.

          Accordingly, for administrative purposes, this case is abated and will be treated as closed.

Any party may reinstate by promptly filing a motion with an attached certified copy of the order

showing that the automatic bankruptcy stay has been lifted or terminated and specifying what

further action, if any, is required from this Court. In the event of reinstatement, any period that

began to run and had not expired at the time of suspension will begin anew when the proceeding

is reinstated. Any document filed while the proceeding is suspended will be deemed filed on the

day the Court reinstates the appeal, but after the reinstatement. TEX. R. APP. P. 8.2, 8.3. Motions

filed but not yet ruled on in this case will likewise be considered if this case is reinstated on our

docket.

          IT IS SO ORDERED.

                                                        BY THE COURT

Date: July 30, 2013




                                                   2